FILED IN
COURT OF CRIMINAL APPEALS                PD-1661-14                                 RECEIVED IN
                                                                             COURT OF CRIMINALAPPEALS

     December 30, 2014                                                            December 30, 2014


   ABELACOSTA, CLERK                 NO.                                        ABELACOSTA. CLERK



        MARCO POLO                                 §     IN THE COURT OF
        MEDINA-GONZALEZ
                                                   §                                   PC
        VS.                                        §     CRIMINALAPPEALS               |^o^f
                                                   §
        STATE OF TEXAS                             §     OF TEXAS                  .


                     SUPPLEMENTAL MOTION TO EXTEND TIME TO
                         FILE PETITION FOR DISCRETIONARY REVIEW . ^\a,%^ ^U^
        TO THE HONORABLE JUDGES OF SAID COURT:

              Now comes Marco Polo Medina-Gonzalez, Appellant by and through

        undersigned Appellate Counsel in the above styled and numbered cause, and

        moves for an extension of time of 90 days or sufficient time as described herein

        below to file a petition for discretionary review, and for good cause shows the

        following:

               1.        On Monday, December 22, 2014, Appellate Counsel learned that

        Medina filed an application for writ of habeas corpus under Art. 11.07.

               2.        The Honorable 54th District Court has designated as issue number one

        Appellant's allegation of ineffective assistance of counsel by Appellate Counsel.

               3.        Appellate Counsel has been ordered to provide a responsive brief on

        or before January 21, 2015 and the Court will render an order on or before

        February 4, 2015.

               4.        Appellate Counsel submits that the above mentioned matter should be
resolved before the deadline of filing the PDR.

      5.    Appellate Counsel is uncertain of the customary timeframe for this

Honorable Court to consider said matters once findings are received from the

Honorable 54th District Court.

      6.     Appellate Counsel requests that the Court a sufficient period for the

Habeas matter to be resolved and requests said period to be at least 90 days as

previously requested.

                                     PRAYER


WHEREFORE               PREMISES       CONSIDERED,               MARCO                    POLO

MEDINA-GONZALEZ prays that the Court will grant a continuance for a period

of at least 90 days but sufficient enough that the Habeas matter may be resolved

before the date of submission.

                                       Respectfully submitted,

                                       Law Office of Denton B. Lessman
                                       100 N. 6th Street, Ste. 702
                                       Waco, TX 76701
                                       Tel: (254) 776-4544
                                       Fax:(254)776-4551         p    Digitally signed by Denton B.
                                                                 l>   Lessman
                                                                       DN: cn=Denton B. Lessman,


                                             £}£/%—                   >,o=Law Office of Denton B.
                                                                      tessman, ou,
                                                                      .emailiDLessmanAtty@aol.com,
                                       Bv:                 ,#'        c=US      «
                                          t>.   A   ™ t   "'^         Date: 2014.12.22 19:02:24-06'00'
                                          Denton B. Lessman
                                          State Bar No. 24042474
                                          DLessmanAtty@aol.com
                                          Attorney        for             Marco              Polo
                                          Medina-Gonzalez
*




                             CERTIFICATE OF SERVICE


           This is to certify that on December 22, 2014, a true and correct copy of the

    above and foregoing document was served on the District Attorney's Office,

    McLennan County, Texas, by electronic service through the Electronic Filing
                                                                  ( Digitally signed by Denton B.
    -» r                                                            Lessman
    Manager.                                ^-^ rj   ^y            ^DN:cn=DentonB. Lessman, o=Law
                                                              —     Office of Denton B. Lessman, ou,
                                                                   "*email=DLessmanAtty@aol.com, c=US
                                                                    Date: 2014.12.22 19:02:37 -06'00'

                                          Denton B. Lessman
                                 cMcN,,nJoia-aim-caA                                 ^?i
                    (The Clerk of the convicting court will fill this line in.) *,


                 IN THE COURT OF CRIMINAL APPEALS OF mX^W/'Z Au-ri                              ' *$
                  APPLICATION FOR AWRIT OF HABEAS CORPUSpfe f °- *
               SEEKING RELIEF FROM FINAL FELONY CONVICTM>N ^
             UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


NAME:      Mateo          ftc>l& ,Merv&.cM g,x.

DATE OF BIRTH:             FpWu,sxy \\t W33
PLACE OF CONFINEMENT:                 J&mfta N, AWred—Uatfc.—

TDCJ-CID NUMBER:              WOTftttl               SID NUMBER:

(1)    This application concerns (cheek all that apply):

       £L--'a conviction                     •       parole

       L^U-'a sentence                       •       mandatory supervision

       •    time credit                      D       out-of-time appeal or petition for
                                                     discretionary review


(2)    What district court entered the judgment of the conviction you want relief from?
       (Include the court number and county.)




(3)    What was the case number in the trial court?


                     u          :




Effective: January 1. 2014



                                                           muni mi                   Rev. 01/14/1.4
(5)    Were you represented by counsel? If yes, provide the attorney's name:


                   t)<>.nlrftn   Pe-nfvy    Ql» _;.£ SSOXIXX        .                  _—_


(6)    What was the date that the judgment was entered?


                Qcfaster ^cJ -Le>\%

(7)    For what offense were you convicted and what was the sentence?


          (11)   Did you testify at trial? If yes, at what phase of the trial did you testify?


                                                %
(12)   Did you appeal from the judgment of conviction?

       d^fes                                •   no


       If you did appeal, answer the following questions:

       (A) What court of appeals did you appeal to?         "fentti ,Gss__-       (B) What was the decision and the date of the decision?

       (C) Please identify the reason that the current claims were not presented and could
           not have been presented on your previous application.




(15)   Do you currently have any petition or appeal pending in any other state or federal
       court?


       •   yes                            •   no

       If you answered yes, please provide the name of the court and the case number:




(16)   If you are presenting a claim for time credit, have you exhausted your
       administrative remedies by presenting your claim to the time credit resolution
       system of the Texas Department of Criminal Justice? (This requirement applies to
       any final felony conviction, including state jail felonies)

       D yes                              •   no

       If you answered yes, answer the following questions:

       (A) What date did you present the claim?      . .-.r.. ,-,.,;., .•„•,•—-—__       _

       (B) Did you receive a decision and, if yes, what was the date of the decision?




       If you answered no, please explain why you have not submitted your claim:




                                                                                     Rev. 01/14/14
(17)   Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary of the facts. Ifyour grounds and briefsummary ofthefacts have not been
       presented on theform application, the Court will not consider your grounds.
       If you have more than four grounds, use pages 14 and 15 of the form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in.the form.

       You may include with the form a memorandum of law if you want to present legal
       authorities, but the Court will not consider grounds for relief set out in a
       memorandum of law that were not raised on the form. The citations and argument
       must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
       are challenging the validity of your conviction, please include a summary of the facts
       pertaining to your offense and trial in your memorandum.




                                                                                      Rev. 01/14/14
GROUND ONE:

                              •.,.,. -,-•..,.^.,b.v_fr          _—


   NuHen              \_         oHex-ccdi                        Wnr\            \unt-y>         _         _        ^oRev. 01714/14
GROUND TWO:

                             ;           ^Ca        £M\_€n_t_..




FACTS SUPPORTING GROUND TWO:




  P _l_.t-A_n_r         _A\.Psb_m-y


 •A__.\in_         _____         Keener             ^\o\o__„           __£        Vjmfcfict

  Stas.__%        CoTObfcujb-^                 VjaVifco      he       &hc_gi_._.          __m_


   Vu.tA4n         s             _____x_e            no           s          ___£_,           _o_L




   _            da,-.            bh_.e          Aasa         fio_        ___si:        ____£_£—


    -fry-*--      Sm-_            f>o       Rev. 01/14/14
GROUND THREE:

                         Xae'gc _+*_Rev. 01/14/14
GROUND FOliR:




FACTS SUPPORTING GROUND FOUR:




                                Rev. 01/14/14
13




     Rev. 01714/14
GROUND:




FACTS SUPPORTING GROUND:




                           Rev. 01/14/14
15




     Rev. 01714/14
   WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
         RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.


                                         VERIFICATION


              This application must be verified or it will be dismissed for non-compliance. For
verification purposes, an applicant is a person filing the application on his or her own behalf. A
petitioner is a person filing the application on behalf of an applicant, for example, an applicant's
attorney. An inmate is a person who is in-custody.

             The inmate applicant must sign either the "Oath Before a Notary Public" before a
notary public or the "Inmate's Declaration" without a notary public. If the inmate is represented
by a licensed attorney, the attorney may sign the "Oath Before a Notary Public" as petitioner and
then complete "Petitioner's Information." A non-inmate applicant must sign the "Oath Before a
Notary Public" before a notary public unless he is represented by a licensed attorney, in which
case the attorney may sign the verification as petitioner.

             A non-inmate non-attomeypetitioner must sign the "Oath Before a Notary Public"
before a notary public and must also complete "Petitioner's Information." An inmate petitioner
must sign either the "Oath Before a Notary Public" beforea notarypublic or the "Inmate's
Declaration" without a notary public and must also complete the appropriate "Petitioner's
Information."


             OATH BEFORE A NOTARY PUBLIC

             STATE OF TEXAS


             COUNTY OF

                                                        , beingduly sworn, under oath says: "1 am
the applicant /petitioner (circle one) in this action and know the contents of the above
application for a writ of habeas corpus and, according to my belief, the facts stated in the
application arc true."


                                                       Signature of Applicant / Petitioner (circle one)


SUBSCRIBED AND SWORN TO BEFORE ME THIS                             DAY OF                 ,20




                                                                Signature of Notary Public




                                                  16




                                                                                         Rev. 01/14/14
       PETITIONER'S INFORMATION


       Petitioner's printed name:

       State bar number, if applicable:

       Address:




       Telephone:

       Fax:



       INMATE'S DECLARATION



       I*     M-rcc-    C_g-rv_-Ae-7;              am the applicant / petitioner (circle one) and

being presently incarcerated in     7T_mPETITIONER'S INFORMATION


Petitioner's printed name:

Address:




Telephone:

Fax:




                                  Signed on               , 20




                                              Signature of Petitioner




                             18




                                                        Rev. 01/14/14
                    COURT OF CRIMINAL APPEALS OF TEXAS
                 APPLICATION FOR A WRIT OF HABEAS CORPUS
             SEEKING RELIEF FROM FINAL FELONY CONVICTION
            UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

                                     INSTRUCTIONS


1.    You must use the complete form, which begins on the following page, to file an
      application for a writ of habeas corpus seeking relief from a final felony conviction
      under Article 11.07 of the Code of Criminal Procedure. (This form is not for death-
      penalty cases, probated sentences which have not been revoked, or misdemeanors.)

2.    The district clerk of the county in which you were convicted will make this form
      available to you, on request, without charge.

3.    You must file the entire writ application form, including those sections that do not
      apply to you. If any pages are missing from the form, or if the questions have been
      renumbered or omitted, your entire application may be dismissed as non-compliant.

4.    You must make a separate application on a separate form for each judgment of
      conviction you seek relief from. Even if the judgments were entered in the same
      court on the same day, you must make a separate application for each one.

5.    Answer every item that applies to you on the form. Do not attach any additional
      pages for any item.

6.    You must include all grounds for relief on the application form as provided by the
      instructions under item 17. You must also briefly summarize the facts of your claim
      on the application form as provided by the instructions under item 17. Each ground
      shall begin on a new page, and the recitation of the facts supporting the ground shall
      be no longer than the two pages provided for the claim in the form.

7.    Legal citations and arguments may be made in a separate memorandum that
      complies with Texas Rule of Appellate Procedure 73 and does not exceed 15,000
      words if computer-generated or 50 pages if not.

8.    You must verify the application by signing either the Oath Before Notary Public or
      the Inmate's Declaration, which are at the end of this form on pages 11 and 12. You
      may be prosecuted and convicted for aggravated perjury if you make any false
      statement of a material fact in this application.

9.    When the application is fully completed, mail the original to the district clerk of the
      county of conviction. Keep a copy of the application for your records.

10.   You must notify the district clerk of the county of conviction of any change in
      address after you have filed your application.




                                                                                  Rev. 01714/14
y   *                x

ETOC3-.XO    Uo. to *                                          CAUSE. NO,              \G -V3~ o_ ,^H , c ^
                                                          ^0^-aom^aA
£. x.     pAene-                                                                                                  IN THH.            SHTH           ,UO\C\AU

                                                                                                                      D\_rmicT           C6USCT,             _?

MAP.CO POLO ME.OINA G>-tt_AU£. Z.                                                                                       Me\__WAH CC-HT-f , "TE.XAS
                            Pe_v_v_n Psg._\E.F P«cN\ ^\^AL_^£_gA. _WX

                   c.o,-AM\e-xvov«»        LinO.b,       c._so_          «_*    CRWiNftu              9:p._c-s_ uh_


                                                                        \\. 07




To        -VH£.    S-\onop.Aja_.e            ~.\ _oc_e. _?          sa\q              causer '.




 CamiiS                  b4\o            N\e.«.\n»a\         9tv_ce;_u.«


   ^c. Uo\*j..'S

                                                                         X.

                                         STA-t£jV\_KT        R_G,A?.OVVAC-                 ^USASOxOAOMi




     *\V\«-        C_v«;fc.               Ws             ju«v_4\vctva«-\                    <3m                                      S"TA~X_M(_>rT                  f\_._,A«?.OVHCb ~vvu_ AP._.UM£.wrC




vWivw-ib.                      __                  Ved,.          R.          A^u         9.            -*> •?• -£• a C>                                S3H F.             3A             7:15 Q D, C.c«,-ZOOii).
                      On            7emu^y -M, 2oa^                             9^Uomci«i                  v_»r\rt.*_             \w_                                                                                      /
    U 1^*3                    _T-ec*_toy                'vJM.«i\Hvrvc,                   toy                  _'te>:J«.e wt             W_je.             ao _         b_a.a      9*e.5«*Vfcedl
         bo                  ^,;ive_^t.                        *S                 f**L                  SftsUflfca'') •_ .Jjfeg__A>«sc-fe\on.. ^.

          _   j                                    t                                           _    .             _^rvi\__                   o\r            pvoeejg             vr\


         T_*._<5,       J,
                           Oa           _*ou«_y av, -1-V* (_^^*                                                 co^Wws                      t_             v»xo\tt_«.A                    tw           ^^__       a

                                                                                           _
  s-:)l           ._£>         "3 •=»»_.             ~*°ft                 _o              T._yo__i3cy                  Uj&o^vvi                         ^ou                       yvp
               /nV'njc>S'5_..yria^__Vis;             X-NV_i_ov^u-a-_)v*                            a«Pi-^rca-a,„<3i_                   ^w^                    ^^^                              p_r^-nss»_


   V^rn-^v-sc^                 tjvh-,                ^-»t!p)                    __y>pyy\;»__ _                "\ (^ _           "?§ v<
   ' Ji)l-r» _" *'•-. ^^^xsUip1                    "^>s-^_                    S-vopi                vn                       Np_-qv,-n,=iUA:rT>s                             ^\\St>t»>
      •S>^T>                  &_=} •sjvovtv                        _>c_i-U(r>               ^3                     -aSn'J-                                   "^^AL

               '( •a^|\>^__                    _n_              -q>                T>s\__             o^              1KS\              BVfl           V^^voi                     -qou             -»is-_^             S5sn»"»4                      "a^R                 -*s-au-\                      v>a*s
   [-33 VttW- '^ vos} SZ-.S '*/-_                                               W- •_ ST.t. 'A^„ l^S 4^Ty- -is v»vwwp^w_u|_c^w,                                _'»vs\^          -3c\          *_\u                 /(_^5                 "S        \?0 *7.9i                         ti         ^vp^                   ~(.^»c5)
   '•> ( f>-a"^-^_b                     *ci^            ^py-rvorw,                 ^^n\un»\                 v>s-n                   .vs.                  _.i-»\s^ _                     /»


      ^>t>v>-ao(iolr\s                         -a^-v^oid                    "=>^              bu\s-Ti^-_..i                  _._                      -3_vo_,-a __.-,                        tvi

 \=Y3>_\          ^W_oi.                        -W^sA-iy                   ") (^ C_S\ •>„.                 vj^v, ""*)            RX - *?X^ ' SX-1                            V*              ' _,
       «>_•£.            cir&u5v\_y^ -in "^"fT '» (                      »u>A-_»-^\)y                 v>o\_j-»ovv!v_ J                     ^ostx-v                    v,                      v>\
          •S>S              OS)                    _7y\\UJiv-S                 s _oS_| _>-a-S0_0                        -»TV^                     _."p_e>>At>

     "^•oup)              X^VaU                   »~va~^                "^^A                 =W«>?\1                         _             -^tvpI^vns            '         Viov^-nviyuwo

           •S»SU5^^0                       V35?                n>u              s>i\*^           Ao:rc>_                      v>               us


               >t^                             ^OUU_5                     X            _o\_)\p_«-)             *N       X ~! ~             JUQo ~^» ~ N\                                 % \
   •oyj •»»_>-)               f "x's,i "(_ *T«\ """) 'D'O'S'TN -' V>-»*vytrT "tv. /._,'_ ^ ^v»cW?»-) ' t^M '\Y ^•vvtN.Acya.^

      ^\lv.^)j33                 "l^^S"."             «wv                -qio__^i             v>'&Y}\r.-_-_,'^^                                      ^o            \k_-)_.>'kvs.o _           vi-a'-a-c^           -atv^ru                 "^o\i             p\iv,->^                ^,^


                  l^waqton                        •^^•35\v                vn\              t-«<3^        V^V            "^vsN^cny                                      -^?%a-3'SN\p
                 p\oi\              -^.STvuh.            -^^-vao-^                 -^-up         '^'v-n)^               &iJ36S_                            fi>_->                     bu-vs-ps^
'Ka_vu\,__ja _                             _>\«,i_             S*\.e.                  \s           €e._=_\              si-.u   e^_            s0.         \M.Vu_n           vt         V.e.4
         ^et«cs..
             SU^san 3.'^ . ^>A                               '»5-J. C 5* cur. loo:3 ) Q ^t^cfc.                                                      ec^-h.           <=-\c>»ac«tu_-it_                Vic_< >^.           Cro^a                 Ce.obrc\              ret: